 



Exhibit 10.1
Restricted Stock Agreement
     This Restricted Stock Agreement (this “Agreement”) is entered into
effective as of the                      day of
                                        , 2006 (the “Issue Date”), between
Tarragon Corporation, a Nevada corporation (the “Company”), and
                                        , an individual (the “Grantee”).
     Whereas, the Company has adopted, with the approval of its stockholders,
the Tarragon Corporation Amended and Restated Omnibus Plan (such Plan, as same
may hereinafter be amended, is referred to as the “Plan”), a copy of which will
be provided to Grantee at any time upon request; and
     Whereas, Grantee is a member of the Board of Directors of the Company.
     Accordingly, in consideration of the foregoing premises, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Grantee
agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to Grantee 500 shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share
(“Common Stock”) as of the Issue Date. The Restricted Shares shall be fully paid
and nonassessable and shall be represented by a certificate or certificates
registered in the name of Grantee. Certificates evidencing Restricted Shares,
and any certificates for Common Stock issued as dividends on, in exchange of, or
as replacements for, certificates evidencing Restricted Shares, shall bear
legends referring to the restrictions set forth herein and any other restrictive
legends as the Company’s counsel may deem necessary or advisable. It is intended
that the Restricted Shares be fully vested effective as of the Issue Date and
therefore the Vesting Date is the Issue Date.
     2. Agreement to Hold Restricted Shares. The Grantee hereby agrees to
continue to hold record and beneficial ownership of the Restricted Shares until
such time as the Grantee is no longer a member of the Board of Directors of the
Company. Without the prior approval of the Board of Directors of the Company,
the Grantee hereby agrees not to sell or otherwise transfer the Restricted
Shares until such time as the Grantee is no longer a member of the Board of
Directors of the Company.
     3. Dividend, Voting and Other Rights. Grantee shall have all of the rights
of a stockholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that Grantee may become entitled to receive pursuant to a share
dividend or a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company shall be
subject to the restrictions set forth in Section 2.
     4. Defined Terms. Terms utilized in this Agreement that are not otherwise
defined herein have the same meaning as set forth in the Plan.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
     5. Notices. Any notices required or permitted to be given pursuant to this
Agreement must be given in writing and mailed by first class mail or be hand
delivered. All notices to the Company shall be effective only upon receipt by
the Secretary of the Company and any notices given by the Company shall be
deemed to be received by Grantee on the third day after the date of such notice.
     6. Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, and
all references herein to either the Company or the Grantee shall be deemed to
include any successor or successors, whether immediate or remote.
     7. Captions. The headings or captions of this Agreement and the Plan have
been included for ease of reference only and are not to be considered in the
construction or interpretation of this Agreement or the Plan or any section or
clause contained herein or therein.
     8. Interpretation. The interpretation and construction of this Agreement by
the Committee appointed by the Board of Director’s of the Company to administer
and interpret the Plan shall be final and conclusive. In the event of any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control. Grantee agrees that any dispute or disagreement which shall arise under
or as a result of or pursuant to this Agreement or the Plan shall be determined
by the Committee in its reasonable discretion, and that any good faith
determination, interpretation or other action by the Committee, or in its
absence, by the Board of Directors of the Company, relating to this Agreement or
the Plan shall be final, binding and conclusive for all purposes and upon all
parties, including Grantee.
     9. Amendment In Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments must be in writing to be
enforceable.
     10. Integration. The Restricted Shares are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request and which is incorporated herein by reference. As such,
this Agreement and the Plan embody the entire agreement and understanding of the
Company and Grantee and supersede any prior understandings or agreements,
whether written or oral, with respect to the Restricted Shares.
     11. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     12. Governing Law. This Agreement is governed by and shall be construed and
enforced in accordance with the laws of the United States of America and the
State of Nevada.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
     In Witness Whereof, this Agreement has been executed and delivered by a
duly authorized representative of the Company as of the day and year first above
written.

            Tarragon Corporation,
a Nevada corporation
      By:           William S. Friedman,        Chief Executive Officer     

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Shares subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

       
 
   
 
  Grantee

 